       Case 1:20-cv-01415-SKO Document 21 Filed 09/21/21 Page 1 of 3


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   DEBORAH L. STACHEL
     Regional Chief Counsel
 3   SATHYA OUM
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (510) 970-4846
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                          FRESNO DIVISION

13

14                                                   No. 1:20-CV-01415-SKO
      LISA MARIE HERNANDEZ,
15
                         Plaintiff,                  STIPULATION AND ORDER FOR EXTENSION
16                                                   TO FILE DEFENDANT’S OPPOSITION TO
      v.                                             PLAINTIFF’S OPENING BRIEF
17
      ANDREW SAUL,
18    Commissioner of Social Security,               (Doc. 20)

19                       Defendant.
20
            The parties stipulate through counsel that Defendant, the Commissioner of Social Security
21
     (the “Commissioner”), shall have an extension of time to file her opposition to Plaintiff’s opening
22
     brief in this case. In support of this request, the Commissioner respectfully states as follows:
23
            1.      Primary responsibility for handling this case has been delegated to the Office of
24
     the Regional Chief Counsel, Region IX, in San Francisco, California (the “Region IX Office”).
25
            2.      Defendant’s response to Plaintiff’s opening brief is currently due September 20,
26
     2021. Defendant has not previously requested an extension of time for this deadline.
27
            3.      The Region IX Office currently handles all district and circuit court litigation
28
        Case 1:20-cv-01415-SKO Document 21 Filed 09/21/21 Page 2 of 3


 1   involving the Social Security program arising in Arizona, California, Hawai‘i, Nevada, and

 2   Guam.

 3           4.      The Region IX Office employs 44 staff attorneys, of whom 30 are actively

 4   handling civil litigation involving the Social Security program in the eight assigned jurisdictions.

 5   Most of the attorneys who handle program litigation cases have additional responsibilities, such

 6   as litigating in other practice areas described below, acting as Jurisdictional leads, reviewing the

 7   work product of junior attorneys, conducting trainings, and participating in national workgroups.

 8   In addition, because of attorneys taking unexpected leave or resigning, the Region IX Office has

 9   had to re-assign dozens of cases and substitute in new counsel who have had to absorb these re-

10   assigned cases into their existing caseloads.

11           5.      As of September 14, 2021, the Region IX Office has 404 district court briefs due

12   in the next sixty days in the jurisdictions it handles; at least 300 of these are due in the next thirty

13   days. In addition, the Region IX Office has nine appellate cases pending for briefing.

14           6.      In addition to “program” litigation, the Region IX Office provides a full range of

15   legal services as counsel for the Social Security Administration, in a region that covers four states

16   (including the most populous state in the nation) and three territories. These other workloads

17   include employment litigation; civil rights investigations; bankruptcy matters; and requests for

18   legal advice on wide-ranging topics, including Regional office client requests for advice on

19   program issues, employee conduct and performance, reasonable accommodation, hostile work

20   environment, ethics, Privacy Act and disclosure, and torts. Because of the high volume of
21   program litigation cases, the Region IX Office has had to focus its efforts on processing only

22   other workloads that are subject to statutory, regulatory, and court deadlines.

23           7.      The undersigned attorney has 16 briefs due in district court cases over the next

24   month, in addition to managing this office’s legal opinion workload, which currently has over 20

25   pending requests.

26           8.      Due to the volume of the overall workload within the Region IX Office, neither the
27   undersigned attorney nor another attorney in the Region IX Office anticipate being able to

28   complete briefing by the current due date of September 20, 2021. Therefore, Defendant seeks an
                                                          2
        Case 1:20-cv-01415-SKO Document 21 Filed 09/21/21 Page 3 of 3


 1   extension of 30 days, until October 20, 2021, to respond to Plaintiff’s opening brief.

 2            9.      This request is made in good faith and is not intended to delay the proceedings in

 3   this matter.

 4            WHEREFORE, Defendant requests until October 20, 2021, to file her opposition to

 5   Plaintiff’s opening brief.

 6

 7                                                  Respectfully submitted,
 8

 9   DATE: September 18, 2021                       /s/ Melissa Newel
                                                    MELISSA NEWEL
10                                                  Attorney for Plaintiff
                                                    (as approved via email)
11

12                                                  PHILLIP A. TALBERT
                                                    Acting United States Attorney
13
     DATE: September 18, 2021                 By    /s/ Sathya Oum
14                                                  SATHYA OUM
                                                    Special Assistant United States Attorney
15

16                                                  Attorneys for Defendant

17                                                  ORDER
18
               Pursuant to the parties’ stipulation (Doc. 20), and for good cause shown, IT IS
19

20   ORDERED that Defendant shall have an extension, up to and including October 20, 2021, to

21   respond to Plaintiff’s Opening Brief. All other dates in the Scheduling Order (Doc. 14) shall be
22   extended accordingly.
23

24
     IT IS SO ORDERED.
25

26   Dated:        September 20, 2021                            /s/ Sheila K. Oberto                .
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                        3
